TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:* Pursuant to 28 U.S.C. § 1407, defendant The Boeing Company (Boeing) seeks centralization of this litigation in the Northern District of California. This litigation, which concerns an airplane crash that occurred during an attempted landing on a runway at San Francisco International Airport, currently consists of ten actions pending in two districts, as listed on Schedule A.1
No party opposes centralization. Defendant Asiana Airlines, Inc. (Asiana) supports Boeing’s motion in its entirety, as do plaintiffs in six Northern District of California actions. Plaintiffs in a seventh Northern District of California action (Chen) defer to the Panel’s discretion as *1379to whether to centralize the litigation but request selection of the Northern District of California as the transferee district if centralization is ordered. Plaintiffs in the Northern District of Illinois action and four potential tag-along actions pending in that district suggest the Northern District of Illinois as the transferee forum.
On the basis of the papers filed and hearing session held, we find that these ten actions involve common questions of fact, and that centralization in the Northern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions regarding the cause or causes of the crash of a Boeing 777-200ER operating as Asiana Airlines Flight 214 on July 6, 2013 in San Francisco, California. Centralization will eliminate duplicative discovery, particularly with respect to potential international discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel, and the judiciary.
The Northern District of California is a logical choice to serve as the transferee forum for this litigation. The crash occurred in this district. Several plaintiffs and witnesses (including eyewitnesses, emergency responders, maintenance personnel, air traffic controllers, and medical providers) are located there, which is also where much of the post-accident investigation has been conducted by the National Transportation Safety Board. Additionally, a West Coast transferee forum will be a more convenient forum for any parties that may be traveling from Asia.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending outside the Northern District of California is transferred to the Northern District of California and, with the consent of that court, assigned to the Honorable Yvonne Gonzalez Rogers for coordinated or consolidated pretrial proceedings with the action pending in that district and listed on Schedule A.
SCHEDULE A
MDL No. 2497 — IN RE: AIR CRASH AT SAN FRANCISCO, CALIFORNIA, ON JULY 6, 2013

Northern District of California

Hector Machorro, Jr., et al. v. Asiana Airlines, Inc., C.A. No. 4:13-03286
Zhengheng Xie, et al. v. Asiana Airlines, Inc., C.A. No. 4:13-03489
Liman Qian, et al. v. Asiana Airlines, Inc., et al., C.A. No. 4:13-03684
Kazuhisa Yanagihara, et al. v. Asiana Airlines, Inc., et al., C.A. No. 4:13-03686
Sun Hong Andrighetto, et al. v. Asiana Airlines, Inc., et al., C.A. No. 4:13-03687
Soon Hee Chung, et al. v. Asiana Airlines, Inc., et al., C.A. No. 4:13-03712
Huiling Chen, et al. v. Asiana Airlines, Inc., et al., C.A. No. 4:13-03881
Amanda McLean v. Asiana Airlines, Inc., et al., C.A. No. 4:13-03895
Ryan Boesch v. Asiana Airlines, Inc., et al., C.A. No. 4:13-03896

Northern District of Illinois

Jinhua Yang, et al. v. The Boeing Company, C.A. No. 1:13-06846

 Judge Marjorie O. Rendell did not participate in the decision of this matter.


. The Panel has been notified of twenty potentially related actions in the same districts. These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.